Citation Nr: 9906341	
Decision Date: 03/08/99    Archive Date: 03/18/99

DOCKET NO.  98-00 389A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen the claim for service connection for knee disability.

2.  Entitlement to service connection for sarcoidosis.

3.  Entitlement to service connection for headaches.

4.  Entitlement to service connection for cervical spine 
disability.

5.  Entitlement to service connection for right hip 
disability.

6. Entitlement to a compensable rating for residuals of a 
fracture of the right great toe.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C.A. Skow, Associate Counsel


INTRODUCTION

The appellant served on active duty from August 1981 to 
August 1985.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a December 1996 rating decision of the 
Atlanta, Florida, Department of Veterans Affairs Regional 
Office (VARO).

The record does not show that VARO considered referral of 
this case to the Chief Benefits Director or the Director, 
Compensation and Pension Service, for the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1998).  
The United States Court of Veterans Appeals (Court) has 
recently held that the Board is precluded by regulation from 
assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from considering whether referral to the 
appropriate first-line official is required.  The Board is 
still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet.App. 88 (1996).  Moreover, the Court has also held that 
the Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only when circumstances are present which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet.App. 218, 
227 (1995).  Having reviewed the record with these holdings 
in mind, the Board finds no basis for action on the question 
of the assignment of an extraschedular rating.


FINDINGS OF FACT

1.  VARO denied service connection for knee disability in a 
rating decision dated October 1995; evidence submitted since 
the October 1995 rating decision, while new, is not material 
to the issue of entitlement to service connection for knee 
disability as it does not tend to show that knee disability 
was incurred in, or aggravated by, service.

2.  Competent evidence has not been presented showing a 
nexus, or link, between sarcoidosis and service.

3.  Competent evidence has not been presented showing a 
headache, neck, or right hip disability related to service.

4.  The appellant failed to report for two scheduled 
examinations of his service-connected right great toe and the 
recent medical evidence of record fails to show any 
complaints or treatment relative to the right great toe.


CONCLUSIONS OF LAW

1.  New and material evidence sufficient to reopen the claim 
for service connection for knee disability has not been 
presented.  38 U.S.C.A. § 5108 (West 1991 & Supp. 1998); 
38 C.F.R. § 3.156(a) (1998).

2.  A well grounded claim for service connection for 
sarcoidosis has not been presented.  38 U.S.C.A. §§ 1101, 
1131, 5107 (West 1991 & Supp. 1998); 38 C.F.R. § 3.303 
(1998).
3.  A well grounded claim for service connection for 
headaches has not been presented.  38 U.S.C.A. §§ 1101, 1131, 
5107 (West 1991 & Supp. 1998); 38 C.F.R. § 3.303 (1998).

4.  A well grounded claim for service connection for cervical 
spine disability has not been presented.  38 U.S.C.A. 
§§ 1101, 1131, 5107 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 3.303 (1998).

5.  A well grounded claim for service connection for right 
hip disability has not been presented.  38 U.S.C.A. §§ 1101, 
1131, 5107 (West 1991 & Supp. 1998); 38 C.F.R. § 3.303 
(1998).

6.  The schedular criteria for a compensable rating for 
residuals of a fracture of the right great toe are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.321, 3.326, 3.655, Part 4, Diagnostic Code 5284 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claims to Reopen Based on New and Material Evidence

The appellant's claim for service connection for knee 
disability was denied by VARO in October 1985.  That decision 
is final.  We note that a final rating determination is not 
subject to revision upon the same factual basis. 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), 38 C.F.R. § 20.1100 (1998).  
Under pertinent law and regulations, as interpreted by the 
United States Court of Veterans' Appeals (the Court), the 
Board may reopen and review a claim which has been previously 
denied only if new and material evidence is submitted by or 
on behalf of the appellant.  38 U.S.C.A. § 5108 (West 1991 & 
Supp. 1998); 38 C.F.R. § 3.156(a) (1998); Manio v. Derwinski, 
1 Vet.App. 140 (1991).  The credibility of the new evidence 
is presumed.  Justus v. Principi, 3 Vet.App. 510, 513 (1992).

The Court has held that the provisions of 38 U.S.C.A. § 5108 
(West 1991) require a review of all evidence submitted by the 
claimant since the last final denial of a claim in order to 
determine whether a claim must be reopened and adjudicated on 
the merits.  Glynn v. Brown, 6 Vet.App. 523, 529 (1994); see 
also Evans v. Brown, 9 Vet.App. 273, 285 (1996).

According to Title 38 of the Code of Federal Regulations 
(1998),

"New and material evidence" means 
evidence not previously submitted to 
agency decision makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor redundant 
and which, by itself or in connection 
with the evidence previously assembled, 
is so significant that it must be 
considered in order to fairly decide the 
merits of the case.

The well groundedness requirement shall not apply with regard 
to reopening disallowed claims and revising prior final 
determinations.  Jones v. Brown, 7 Vet. App. 134 (1994).

Evidence considered by VARO in its October 1985 rating 
decision includes service medical records and report of VA 
examination dated September 1985.  Service medical records 
included a report of entrance examination dated November 
1980, which showed complaint of right knee pain and clinical 
findings for clicking to lateral movement and instability.  
In September 1981, the appellant was given a physical profile 
for mild chondromalacia of the right knee.  Service treatment 
records show complaints of pain in both knees with running in 
October 1981 and an orthopedic specialist assessed the 
appellant with congenital laxity of the knees.  The appellant 
twisted his left knee playing basketball in September 1983.  
The impression was intact anterior collateral ligament.  An 
arthrogram in January 1984 was negative for abnormal 
pathology.  Report of separation examination dated August 
1985 noted congenital laxity of the knees.  Report of VA 
examination dated September 1985 reflects complaints of pain 
and looseness in both knees, aggravated by weight bearing.  
Clinical findings were positive for subjective complaints of 
tenderness over the anterior aspect of both knees, absent 
evidence of swelling, erythema, redness, effusion, restricted 
motion, or crepitus.  Increased medial lateral motion was 
found.

The evidence received by the VA since the October 1995 rating 
decision consists of VA treatment records dated January to 
November 1993, and dated March 1996 to March 1998, which are 
negative for complaints or findings relative to knee 
disability incurred in, or aggravated by, service.  In 
November 1993, a VA outpatient treatment note indicated that 
there was early patellofemoral arthritis of the right knee.  
We note that no testimony was presented regarding the claimed 
knee disability at the appellant's January 1998 personal 
hearing.

After reviewing the most recent evidentiary submissions, the 
Board finds that the evidence, while new, is not material to 
the issue of service connection for knee disability as this 
evidence does not tend to show that knee disability was 
incurred, or aggravated by, service.  Therefore, we conclude 
that new and material evidence has not been presented to 
reopen the claim for service connection for knee disability.

II.  Claims for Service Connection

The appellant seeks service connection for sarcoidosis, 
headaches, cervical spine disability, and right hip 
disability.  Service connection may be granted, when the 
facts, as shown by the evidence, establish that a particular 
injury or disease resulting in chronic disability was 
incurred in service, or, if pre-existing service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
1998); 38 C.F.R. § 3.303 (1998). presumed if 
a veteran manifests a chronic disease, such as arthritis, to 
a degree of at least 10 percent within one year after 
separation from service.  38 U.S.C.A. § 1112 (West 1991 & 
Supp. 1998); 38 C.F.R. §§ 3.307, 3.309 (1998).
However, the threshold question to be answered in all cases 
is whether the appellant's claim is well grounded; that is, 
whether it is plausible, meritorious on its own, or otherwise 
capable of substantiation.  Murphy v. Derwinski, 1 Vet.App. 
78 (1990); Epps v. Gober, 126 F. 3d 1464 (1997), adopting the 
definition in Epps v. Brown, 9 Vet. App. 341, 344 (1996).  If 
a particular claim is not well grounded, then the appeal 
fails and there is no further duty to assist in developing 
facts pertinent  to the claim since such development would be 
futile.  38 U.S.C.A § 5107(a) (West 1991 & Supp. 1998).  
Furthermore, a claim which is not well grounded precludes the 
Board from reaching the merits of a claim.  Boeck v. Brown, 6 
Vet. App. 14, 17 (1993).

To establish a plausible claim, a veteran must present 
medical evidence of a current disability; medical evidence, 
or, in certain circumstances, lay evidence, of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus or link between the claimed in-service 
disease or injury and the present disease or injury.  Epps v. 
Gober, 126 F.3d 1464 (1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995).  Alternatively, a claim may be well grounded 
based on application of the rule for chronicity and 
continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b) (1997).  Savage v. Gober, 10 Vet. App. 489, 495-98 
(1997).

An appellant has, by statute, the duty to submit evidence 
that a claim is well grounded.  38 U.S.C.A. 5107(a) (West 
1991 & Supp. 1998).  Where such evidence is not submitted, 
the claim is not well grounded, and the initial burden placed 
on the appellant is not met.  See Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).  Evidentiary assertions by the appellant 
must be accepted as true for the purposes of determining 
whether a claim is well grounded, except where the 
evidentiary assertion is inherently incredible.  See King v. 
Brown, 5 Vet.App. 19 (1993).

In this case, the appellant has not presented competent 
evidence of sarcoidosis, headaches, cervical spine 
disability, or right hip disability related to service.  
While VA treatment records dated between March 1996 and March 
1998 show the presence of sarcoidosis, this condition was not 
shown to be related to service.  Rather, it was suggested 
that this condition was caused by the appellant's exposure to 
dust and fumes from previous work in an auto plating factory.  
Additionally, there is simply no evidence of the claimed 
headache, neck or hip disabilities in the record although we 
note that there was an isolated diagnosis for recurrent 
cervical strain in January 1993.

Absent competent evidence of the claimed conditions and their 
relationship to service, the Board finds that the claims for 
service connection are not well grounded.  As a layman,  the 
appellant is not competent to offer opinions on medical 
diagnosis or causation and, moreover, the Board may not 
accept unsupported lay speculation with regard to medical 
issues.  See Espiritu v. Derwinski, 2 Vet.App. 482 (1992).

We note that under 38 U.S.C.A. § 5103(a) the VA is obligated 
to advise claimants of the evidence necessary to complete his 
application.  Robinette v. Brown, 8 Vet.App. 69 (1995). This 
obligation was successfully completed by VARO in its October 
1997 statement of the case and August 1998 supplemental 
statement of the case. Likewise, the Board's discussion above 
informs the appellant of the requirements for the completion 
of his application for the claim for service connection.


III.  Claims for Increase

In evaluating the appellant's request for an increased rating 
for residuals of a fracture of the right great toe, the Board 
considers the medical evidence of record.  The medical 
findings are compared to the criteria in the VA Schedule for 
Rating Disabilities.  38 C.F.R. Part 4 (1998).  In so doing, 
it is our responsibility to weigh the evidence before us.  
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (1998).

The Board has carefully reviewed the pertinent medical 
evidence, including the appellant's entire medical history in 
accordance with 38 C.F.R. § 4.1 (1998) and Peyton v. 
Derwinski, 1 Vet.App. 282 (1991).

In this case, the appellant testified at a personal hearing 
regarding the severity of the residuals he believed were 
associated with his healed fracture of the right great toe.  
He was thereafter twice scheduled for a fee basis orthopedic 
examination of the right great toe.  The appellant twice 
failed to report for those examinations.  We observe that the 
notices to the appellant of the scheduled examinations, sent 
to his last known address of record, are associated with the 
claims folder.  Additionally, a review of the claims folder 
shows that the most recent medical evidence of record is 
negative for any complaints or findings relative to the right 
great toe.

Pertinent regulations provide that individuals for whom an 
examination has been scheduled are required to report for the 
examination.  38 C.F.R. § 3.326 (1998).  Additionally, when a 
claimant fails to report for an examination scheduled in 
conjunction with a claim for increase, without good cause, 
the claim shall be denied.  38 C.F.R. § 3.655 (1998)

In the absence of recent objective medical findings of record 
that may be compared to the applicable rating criteria, 
coupled with the appellant's failure to report of the 
scheduled examinations of his service-connected right great 
toe, the Board finds no basis upon which to grant the claim 
for increase.  Therefore, a compensable rating for residuals 
of a right great toe fracture is denied.




ORDER

Having found that new and material evidence to reopen the 
claim for service connection for knee disability has not been 
presented, the benefit sought on appeal remains denied.

Service connection for sarcoidosis is denied.

Service connection for headaches is denied.

Service connection for cervical spine disability is denied.

Service connection for right hip disability is denied.

A compensable rating for residuals of a right great toe 
fracture is denied.




		
	C.P. RUSSELL
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

